_____________

                                 No. 95-3455NI
                                 _____________

Lloyd E. Humphreys,                    *
                                       *
                  Appellant,           *   Appeal from the United States
                                       *   District Court for the Northern
     v.                                *   District of Iowa.
                                       *
United States of America,              *   [UNPUBLISHED]
                                       *
                  Appellee.            *
                                 _____________

                           Submitted:   May 2, 1996

                               Filed: May 7, 1996
                                  _____________

Before FAGG, BOWMAN, and BEAM, Circuit Judges.
                              _____________


PER CURIAM.


     A jury found Lloyd E. Humphreys guilty of tax offenses, and we
affirmed his conviction.    See United States v. Humphreys, 982 F.2d 254 (8th
Cir. 1992), cert. denied, 114 S. Ct. 61 (1993).     Humphreys then filed this
28 U.S.C. § 2255 motion, and the district court denied relief without an
evidentiary hearing.   Humphreys appeals.


     Having carefully reviewed the record, we are convinced that Humphreys
is not entitled to § 2255 relief.    See United States v. Duke, 50 F.3d 571,
576 (8th Cir.) (standard of review), cert. denied, 116 S. Ct. 224 (1995).
Some of the grounds asserted in Humphreys's motion were resolved against
him on direct appeal and cannot be relitigated here.      See Humphreys, 982
F.2d at 257-62; Dall v. United States, 957 F.2d 571, 572-73 (8th Cir. 1992)
(per curiam).   Other grounds asserted by Humphreys could have been raised
at trial or on direct appeal, but were not, and are thus procedurally
defaulted.    See Anderson v. United States, 25 F.3d
704, 706 (8th Cir. 1994); United States v. Smith, 843 F.2d 1148, 1149 (8th
Cir. 1988) (per curiam).    We reject Humphreys's assertion of ineffective
assistance of counsel, both as an independent ground and as cause excusing
his default.   See Strickland v. Washington, 466 U.S. 668, 694 (1984); Reid
v. United States, 976 F.2d 446, 447-48 (8th Cir. 1992), cert. denied, 507
U.S. 945 (1993).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-